Citation Nr: 0333857	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-18 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to November 
1944.  The veteran died in October 2000.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefit sought on appeal.

The Board notes that the appellant's application for benefits 
(VA Form 21-534) includes a claim of entitlement to 
Dependency and Indemnity Compensation benefits (DIC) pursuant 
to 38 U.S.C.A. § 1318 that has not been considered by the RO.  
This issue is referred to the RO for the appropriate action.  


REMAND

The Board notes that the appellant recently submitted 
additional evidence in support of her claim, consisting of a 
private medical statement.  The record does not reflect that 
this evidence has been considered by the RO, or that waiver 
of such consideration has been submitted.  Therefore, this 
matter will be referred to the RO for review and preparation 
of a Supplemental Statement of the Case (SSOC), in the 
absence of a waiver of such review.  See 38 C.F.R. § 20.1304 
(2003).  

A preliminary review of the record also discloses that the 
veteran was hospitalized at the time of his death.  It is the 
opinion of the Board that terminal hospital report should be 
associated with the record.  

On September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, to ensure due process, this case is REMANDED to 
the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should furnish the appellant the 
appropriate release of information forms in 
order to obtain a copy of the October 2000 
terminal hospital report.  The RO is 
requested to inform her that she has the 
opportunity to appoint a representative to 
assist in her claim.  He husband had been 
represented by the American Red Cross.

3.  Following any additional development 
deemed appropriate by the RO, the RO should 
readjudicate the issue on appeal, to include 
consideration of all additional evidence 
received since the statement of the case.  If 
the determination remains unfavorable to the 
appellant, she and her representative, if one 
is selected, should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



